Citation Nr: 9900354	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-48 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine as secondary to recurrent 
low back strain.

2.  Entitlement to an increased evaluation for recurrent low 
back strain, currently      evaluated as 40 percent 
disabling.  

3.  Entitlement to a temporary total disability evaluation 
for recurrent low back strain under the provisions of 38 
C.F.R. Section 4.29.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1996 and October 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The Board notes that the rating decision in October 1996 
denied entitlement to a temporary total disability evaluation 
under the provisions of 38 C.F.R. § 4.29, pertaining to 
ratings for service-connected disabilities requiring hospital 
treatment or observation, and under the provisions of 38 
C.F.R. § 4.30, pertaining to convalescent ratings.  After 
issuance of a supplemental statement of the case in September 
1997, which provided the RO's reasons for not granting a 
temporary total rating under 38 C.F.R. § 4.30, the veteran's 
representative clarified on VA Form 646, Statement of 
Accredited Representative in Appeal Case, received in January 
1998, that the veteran's claim for a temporary total rating 
for recurrent low back strain was based on 38 C.F.R. 
§ 4.29(g), and not on 38 C.F.R. § 4.30.  The Board therefore 
finds that the issues currently on appeal are as stated 
above.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he was unable to work from December 
1995 to June 1996 due to back symptomatology.  He therefore 
requests a temporary total disability evaluation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that: the veteran's claim for a 
temporary total evaluation lacks legal merit.  


FINDINGS OF FACT

1.  Service connection is in effect for recurrent low back 
strain.  

2.  In November 1995, the veteran suffered an injury to his 
back while lifting a heavy object.  

3.  In December 1995, the veteran became unable, by reason of 
back symptomatology, to continue working as a fiberglass 
laminator at a boat factory.  

4.  Treating VA physicians did not approve the veteran's 
return to work until late June 1996, and only with 
restrictions on lifting, bending, and twisting.  

5.  The veteran has not been hospitalized for treatment of 
his back.  


CONCLUSION OF LAW

A temporary total evaluation for recurrent low back strain is 
not warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.29(g)(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has asserted that he should be entitled to a 
temporary total disability evaluation for service-connected 
recurrent low back strain because he was essentially unable 
to work at either his winter job at a boat factory or at his 
summer job at a golf course by reason of back symptomatology.  
He and his representative have conceded that the provisions 
of 38 C.F.R. § 4.30, pertaining to temporary total ratings 
for convalescence from surgery or immobilization by cast, 
without surgery, did not apply in his case, as he has not 
undergone back surgery or immobilization by cast, and the 
veteran did not perfect an appeal on that issue.  

The veteran is seeking a temporary total rating under the 
provisions of 38 C.F.R. § 4.29(g), which provides that a 
meritorious claim of a veteran who was discharged from a 
hospital after less than 21 days but who needed post-hospital 
care and a prolonged period of convalescence will be referred 
to the Director of the Compensation and Pension Service under 
38 C.F.R. § 3.321(d).  While the record does show that the 
veteran required a period of recuperation from a back injury 
in November 1995, he was never admitted to a hospital for 
treatment of his back, and therefore 38 C.F.R. § 4.29(g) does 
not, by its terms, apply to his case.  His claim for a 
temporary total rating is thus without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A temporary total evaluation for recurrent low back strain 
under the provisions of 38 C.F.R. § 4.29 is denied.


REMAND

The record reveals that a VA MRI (magnetic resonance imaging) 
of the lumbar spine in February 1996 showed some eccentric 
disc bulging, without central or foraminal stenosis. A rating 
decision in August 1996 denied entitlement to service 
connection for lumbar disc disease as secondary to service-
connected low back strain.  In September 1996, the veterans 
representative, in a letter to the RO, requested 
reconsideration of that determination.  The Board finds that 
the representatives written communication constituted a 
notice of disagreement with the ROs denial of secondary 
service connection for degenerative disc disease of the 
lumbosacral spine, and initiated an appeal on that issue.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The Board further 
finds that the secondary service connection issue is 
inextricably intertwined with the issue of entitlement to an 
increased evaluation for recurrent low back strain.

The Board finds that it would be desirable, prior to a final 
disposition of the veterans appeal, to obtain an opinion by 
medical specialists as to whether any current lumbosacral 
disc pathology is related to service connected recurrent low 
back strain or may be disassociated therefrom.  Accordingly, 
this case is REMANDED to the RO for the following:

1. The RO should request that the veteran 
identify each physician and medical 
facility, VA or non-VA, which has 
treated him for low back symptoms 
since January 1997.  After obtaining 
any necessary releases from the 
veteran, the RO should attempt to 
obtain copies of all such clinical 
records.

2. The RO should then arrange for the 
veteran to be examined by specialists 
in orthopedics and neurology.  It is 
imperative that the examiners review 
the veterans medical records in the 
claims file and a copy of this REMAND.  
The examiners should determine the 
nature and extent of any and all 
orthopedic and neurological disorders 
of the lumbosacral spine, to include 
any disc pathology.  The examiners 
should then confer and offer a joint 
opinion on the questions of whether 
the veteran has any significant disc 
pathology of the lumbosacral spine 
and, if so, whether such disc 
pathology may be disassociated from 
recurrent low back strain or is 
related thereto.  The RO should then 
readjudicate the claims of entitlement 
to secondary service connection for 
degenerative disc disease of the 
lumbosacral spine and to an increased 
evaluation for a service connected low 
back disorder.


If the decision remains adverse to the veteran on either 
issue, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purposes of this REMAND are to accord the veteran due 
process of law and to obtain clarifying medical information.  
By this REMAND the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
